Citation Nr: 0323007	
Decision Date: 09/08/03    Archive Date: 09/11/03

DOCKET NO.  94-01 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a higher (compensable) initial evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active service from March 1969 to March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1992 rating action by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York, that granted service connection for big toe spurs; 
for bilateral hearing loss and assigned a non-compensable 
rating; and denied service connection for a skin condition.  
The veteran timely perfected appeals on the issues of a 
noncompensable rating for bilateral hearing loss and the 
denial of service connection for a skin condition.

The issue of service connection for a skin condition has 
since been granted by a November 2001 rating decision, and is 
no longer before the Board.

Because the veteran has disagreed with the initial rating 
assigned for his service-connected bilateral hearing loss, 
the Board has recharacterized the issue as listed on the 
title page.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).


FINDINGS OF FACT

1.	All relevant evidence necessary for disposition of the 
veteran's claim has been obtained and associated with the 
claims file.

2.	Neither the old nor the new regulations referable to the 
evaluation of hearing loss is more favorable to the 
veteran.

3.	In May 1992, the appellant's bilateral hearing loss was 
manifested by average puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz, of 34 decibels in the right ear, and 
35 decibels in the left ear, with speech recognition 
ability of 94 percent bilaterally.  These equate to an 
auditory level of I in the right ear and Level I in the 
left (poorer) ear under table VI, prior to and effective 
as of June 10, 1999, which when combined under Table VII, 
result in assignment of a 0 percent evaluation.

4.	In March 2001 the appellant's bilateral hearing loss was 
manifested by average puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz, of 43 decibels in the right ear, and 
50 decibels in the left ear, with speech recognition 
ability of 86 percent in the right ear and 84 percent in 
the left ear.  These equate under Table VI to a Level II 
numeric designation in the right ear, and a Level II 
numeric designation in the left ear, which, when combined 
under Table VII, result in assignment of a 0 percent 
evaluation.

5.	In January 2003, the appellant's bilateral hearing loss 
was manifested by average puretone thresholds at 1000, 
2000, 3000, and 4000 Hertz, of 43 decibels in the right 
ear, and 50 decibels in the left ear, with speech 
recognition ability of 92 percent in the right ear and 94 
percent in the left ear.  These equate under Table VI to a 
Level I numeric designation in the right ear, and a Level 
I numeric designation in the left ear, which, when 
combined under Table VII, result in assignment of a 0 
percent evaluation.


CONCLUSION OF LAW

The schedular criteria for a higher (compensable) initial 
evaluation for bilateral hearing loss have not been met.  38 
U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.7, 4.85; Part 4, Tables VI, VIA, VII; Diagnostic Code 6100 
(effective prior to and after June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
Regulations implementing the VCAA are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  Except 
as specifically noted, the new regulations are effective 
November 9, 2000.

In this regard the veteran has been provided with a statement 
of the case and supplemental statement(s) of the case that 
discuss the pertinent evidence, and the laws and regulations 
related to the claim, and essentially notify him of the 
evidence needed to prevail on the claim.  In various 
correspondence and in a VCAA letter dated in dated in April 
2001, the RO requested that the veteran supply information on 
medical providers who examined him, notified him of evidence 
still needed, what he could do to assist with his claims, and 
what evidence he needed to substantiate his claim.  The 
correspondence and letter gave notice of what evidence the 
appellant needed to submit and what evidence VA would try to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran has not referenced any outstanding evidence that 
might aid in his claim that the RO has not made attempts to 
obtain, there is no identified evidence that has not been 
accounted for, the veteran has been given the opportunity to 
submit written argument, and has been provided with VA 
examinations to assess his hearing loss.

The Board finds that the veteran has been provided with 
adequate notice of the evidence needed to successfully prove 
his claim of entitlement to service connection and that there 
is no prejudice to him by appellate consideration of the 
claim at this time without another remand of the case to the 
RO for providing additional assistance to the veteran in the 
development of his claim as required by the VCAA or to give 
him another opportunity to present additional evidence and/or 
argument.  Bernard v. Brown, 4 Vet. App. 384 (1993).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The record 
on appeal demonstrates the futility of any further 
evidentiary development and that there is no reasonable 
possibility that further assistance would aid him in 
substantiating his claim.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).
Background

The veteran had active service as a helicopter pilot with in-
service noise exposure.  Service connection was granted for 
bilateral hearing loss by rating decision of August 1992, 
noncompensably rated from August 1992.  The veteran and his 
representative have asserted a compensable (higher) rating, 
to include extraschedular consideration, on claimed 
exceptional circumstances relating to his employment, caused 
by the hearing loss disability.

The veteran filed his claim for service connection for 
bilateral hearing loss in March 1992.  He underwent May 1992 
VA audiological examination in which he reported service as a 
helicopter pilot with related noise exposure during military 
service which caused hearing loss.  Examination of the ears 
revealed that the tympanic membrane was normal bilaterally.  
Weber's lateralization test was equal on both sides, although 
he alleged more difficulty on the left ear.  The examiner 
noted that conversation within and beyond three feet distance 
may be considered satisfactory.  The veteran complained of 
difficulty hearing and discriminating voices in crowded, 
noisy atmospheres.

Diagnosis was status post sensorineural (S/N) hearing 
impairment; history of exposure to frequent helicopter noise 
as a pilot; residual alleged difficulty in discriminating 
voices and languages in a crowded atmosphere.

May 1992 Audiometric testing revealed pure tone thresholds 
testing in decibels, as follows:



HERTZ



AVG
1000
2000
3000
4000
RIGHT
34
5
5
50
75
LEFT
35
5
0
60
75

Controlled speech discrimination test (Maryland CNC)was noted 
as 94 percent bilaterally.  Diagnostic findings were right 
ear hearing within normal limits through 2000 Hz, with a 
moderate to severe sensorineural (S/N) hearing loss in the 
higher frequencies.  The left ear was noted at normal hearing 
through 2000 Hz, with a moderate to severe S/N hearing loss 
in the higher frequencies.  By August 1992 rating action, the 
RO denied a compensable rating, and the veteran was notified 
in a September 1992 notice.

In a September 1992 statement construed as a notice of 
disagreement by the RO, the veteran asserted that he has 
difficulty hearing normal conversation when there is 
background noise such as in a restaurant, conference room, 
car and so on.  He explained that the conversation blends 
into the surrounding noise and he does not hear it clearly, 
but responds by mimicking the speaker's expressions.  He 
related that this hearing difficulty is a problem in his 
career as a salesman, dealing with customers in noisy 
warehouses, at meetings and social/business functions.

In a May 1993 VA Form 21-4138 and attached statements 
construed as a substantive appeal by the RO, the veteran 
asserted that he is unable to hear normal conversation when 
there is background noise such as in a restaurant, conference 
room, car, airplane.  He describes the conversation as 
blending into the surrounding noise such that he does not 
hear it clearly, but responds by watching the speaker's 
expression.  The veteran relates embarrassing moments caused 
by this inability to respond appropriately, and asserts that 
such embarrassing moments have caused him to lose out on 
promotional opportunities in his employment.  He relates also 
being the subject of jokes and ridicule by his peers and 
superiors, and that his hearing disability has created 
difficulties at meetings and social/business functions, in 
his career.

The veteran underwent VA audiological examination in March 
2001.  He reported a long history of hearing loss, and 
complained of intermittent tinnitus.  March 2001 audiometric 
testing revealed pure tone thresholds testing in decibels, as 
follows:




HERTZ



AVG
500
1000
2000
3000
4000
RIGHT
43
10
10
5
65
90
LEFT
50
10
10
10
85
95

Controlled speech discrimination test (Maryland CNC) was 86 
on the right, and 84 on the left.  The examiner noted that 
the data was consistent and represented the organic threshold 
of hearing.  There was a bilateral S/N hearing loss.  The 
loss on the right ear was moderately severe to profound at 
3000 Hz, and above.  Loss on the left ear was severe to 
profound at 3000 Hz and above.

In a November 2001 rating decision and supplemental statement 
of the case, the RO re-adjudicated the rating for bilateral 
hearing loss under the VCAA, and a noncompensable rating was 
continued.  The RO found that there was no evidence that the 
case presented such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization to warrant 
extra-schedular consideration.

In a January 2003 VA audiometric examination for tinnitus, 
the examiner noted there was no history of ear infection, 
draining, surgical correction, malignant growth such that 
would affect his hearing, or medication for the veteran's 
ears.  Physical examination revealed that the mastoid 
processes were nontender.  External ear was anatomically 
normal, and the canal was not blocked.  There was no evidence 
of recent infection, exfoliation, dryness, or pruritis.  
Tympanic membranes were noted as bilaterally intact with good 
color and no evidence of scarring; and there was no evidence 
of vestibular dysfunction.

Hearing loss was more on the left than on the right.  He 
reported that people speaking on the telephone spoke louder, 
and that he turns the television up loud.  He reiterated 
hearing problems when there is ambient noise as in a 
restaurant; and that he reads expressions or lip reads in 
order to react appropriately.

January 2003 audiometric testing revealed pure tone 
thresholds testing in decibels, as follows:




HERTZ



AVG
500
1000
2000
3000
4000
RIGHT
43
15
15
10
65
85
LEFT
50
15
15
5
90
90

Controlled speech discrimination test (Maryland CNC) was 92 
percent on the right and 94 percent on the left.  The 
examiner noted that the data was consistent and represented 
the organic threshold of hearing.  There was bilateral S/N 
hearing loss.  The loss on the right ear was moderately 
severe to profound S/N hearing loss at 3000 Hz, and above.  
Loss on the left ear was profound at 3000 Hz and above.

Ratings Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1.  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the 
degree of disability, such doubt shall be resolved in favor 
of the claimant, and where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 38 
U.S.C.A. §§ 5100 - 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2. 
The United States Court of Appeals for Veterans' Claims 
(Court) has made a distinction between the veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection, and a claim for an increased 
rating of a service-connected condition.  In cases such as 
this, where the claim for a higher evaluation stems from an 
initial grant of service connection for the disability at 
issue, "staged" ratings may be assigned.  Thus, where an 
initially assigned disability evaluation has been appealed, 
it is possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.  
See also Meeks v West, 12 Vet. App. 352 (1999).

At the time the veteran filed his claim for service 
connection in March 1992, evaluations of hearing loss ranged 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with average 
hearing threshold levels as measured by pure tone audiometric 
tests in the frequencies 1,000, 2,000, 3,000, and 4,000 
cycles per second (hertz).  To evaluate the degree of 
disability from defective hearing, the Rating Schedule 
established 11 acuity levels designated from level I for 
essentially normal acuity, through level 11 for profound 
deafness.  38 C.F.R. § 4.87, Diagnostic Codes 6100 to 6110 
(prior to June 10, 1999).

The Board notes that, by regulatory amendment effective June 
10, 1999, changes were made to the Schedule for Rating 
Disabilities for diseases of the ear and other sense organs, 
as set forth in 38 C.F.R. §§ 4.85, 4.86, and 4.87.  See 64 
Fed. Reg. 25,208 (May 11, 1999).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that, where the law or regulation 
changes after a claim has been filed, but before the 
administrative or judicial appeal process has been conducted, 
the version of the law or regulation most favorable to the 
veteran shall be applied.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).

Under the revised regulations in effect from June 10, 1999, 
an examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and pure tone 
audiometry test.  The examinations are to be conducted 
without the use of hearing aids.  Moreover, the percentage 
evaluations for bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by a combination of the percent 
of speech discrimination and the pure tone threshold average, 
as measured by a pure tone audiometry test in the frequencies 
of 1,000, 2,000, 3,000, and 4,000 cycles per second.  38 
C.F.R. §  4.85, Tables VI, VIA, and VII, Diagnostic Code 
6100.  

A review of the revised criteria at 38 C.F.R. § 4.85(b) and 
(e), and specifically Tables VI and VII of the revised 
regulations, reveals that there was no change in determining 
the numeric designations assigned certain levels of puretone 
threshold or speech discrimination, and there was no change 
to the mechanical application of the appropriate charts to 
the noted auditory acuity.  However, there were substantive 
changes to the regulations at 38 C.F.R. § 4.85(c), and 
specifically Table VIA, regarding exceptional patterns of 
hearing impairment as set forth in 38 C.F.R. § 4.86(a).  

38 C.F.R. § 4.86(a), provides that when the pure tone 
thresholds at each of the four specified frequencies (1,000, 
2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either table VI or 
table VI(a), whichever results in a higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b) provides 
when pure tone threshold is 30 decibels or less at 1,000 
hertz and 70 decibels or more at 2,000 hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either table VI or table VI(a), 
whichever results in the higher numeral.  That numeral will 
then be evaluated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  

In the present case, the veteran was granted service 
connection for bilateral defective hearing in August 1992, 
and assigned a 0 percent (noncompensable) rating.  This 
disability rating has since remained in effect.  Review of 
the claim with application of both old and revised 
regulations reveals no advantage in this case since the 
puretone threshold levels as discussed above for exceptional 
patterns of hearing impairment are not present.

Applying the data from May 1992 audiometric results to the 
rating criteria for hearing impairment under § 4.85, Table 
VI, the right ear at puretone threshold average of 34 and 
percent discrimination 94 under Table VI meets a Level I 
numeric designation, and the left ear at puretone threshold 
average of 35 at 94 percent discrimination meets a Level I 
numeric designation, which, when combined under Table VII, 
result in impairment equal to 0 percent.  See 38 C.F.R. § 
4.85, Table VII, Diagnostic Code 6100 (effective from June 
10, 1999).

Applying the data from March 2001 audiometric testing to the 
schedular rating criteria for hearing impairment under 
§ 4.85, Table VI, the right ear at puretone threshold average 
of 43 and percent discrimination 86 under Table VI meets a 
Level II numeric designation, and the left ear at puretone 
threshold average of 50 and percent discrimination 84 meets a 
Level II numeric designation, which, when combined under 
Table VII, result in impairment equal to 0 percent rating.  
See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

Applying the data from January 2003 audiometric testing to 
the rating criteria for hearing impairment under § 4.85, 
Table VI, the right ear at puretone threshold average of 43 
and percent discrimination 92 under Table VI meets a Level I 
numeric designation, and the left ear at puretone threshold 
average of 50 and percent discrimination 94 meets a Level I 
numeric designation, which, when combined under Table VII, 
result in impairment equal to 0 percent rating.  See 38 
C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

The Board is sympathetic to the veteran's contentions 
regarding the severity of his service-connected hearing loss.  
However, it should be emphasized that the assignment of 
disability ratings in hearing loss cases is accomplished by 
way of a mechanical application of the average pure tone 
thresholds and speech discrimination percentages to the 
tables furnished in the rating schedule.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  As indicated above, 
that mechanical application does not result in assignment of 
a compensable evaluation.

Extraschedular Consideration

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical. See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper. See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (Board may consider whether referral to 
"appropriate first-line officials" for extraschedular rating 
is required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996) (BVA may affirm an RO conclusion that a claim does not 
meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1)).

The RO discussed the issue of entitlement to an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) 
in the supplemental statement of the case furnished to the 
veteran in November 2001, and found that referral for 
extraschedular consideration was unwarranted.  The Board 
agrees.

There is no evidence of any hospitalization whatsoever for 
the hearing loss disability, and the record is negative for 
any marked interference with the veteran's employment.  The 
Board does not doubt that the hearing loss would have an 
adverse impact on his employment as asserted.  However, such 
loss of industrial capacity is the principal factor in 
assigning schedular disability ratings. See 38 C.F.R. §§ 
3.321(a); 4.1.  The regulations specifically state: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability." See e.g., 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).

In sum, although in no way diminishing the severity of the 
veteran's hearing loss disability, the evidence does not show 
that the veteran presents an exceptional or unusual 
disability picture, other than that already contemplated by 
the rating schedule, so as to render impractical the 
application of the regular schedular standards.  Accordingly, 
the Board determines that referral for consideration of an 
extraschedular rating for the veteran's bilateral hearing 
loss pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.
Based on the foregoing, the claim for a compensable 
evaluation for bilateral hearing loss must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  As the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable to the instant appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).

ORDER

Entitlement to a higher (compensable) initial evaluation for 
bilateral hearing loss is denied.


	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

